        Case 15-38266         Doc 45      Filed 11/08/19 Entered 11/08/19 14:15:25                 Desc Main
                                             Document Page 1 of 1

                                    United States Bankruptcy Court
                              Northern District of Illinois, Eastern Division
IN RE: Stacey Mixon-Newton                                 )             Chapter 13
                                                           )             Case No. 15 B 38266
          Debtor(s)                                        )             Judge LaShonda A. Hunt

                                   Notice of Motion/Certificate of Service

      Stacey Mixon-Newton                                               Debtor Attorney: David M Siegel
      115 E 42nd St Apt 3E                                              via Clerk's ECF noticing procedures
      Chicago, IL 60653


                                                                        >   Dirksen Federal Building
On November 25, 2019 at 9:00AM, I will appear at the location           >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby    >   Courtroom 719
served upon you.                                                        >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of    /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.          MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Saturday, November
9, 2019.
                               Motion to Dismiss Case for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, pursuant to 11 U.S. C. §1307(c)(6), and respectfully states the
following:

 1.   This is a core proceeding under 28 U.S.C. §157.
 2.   Debtor filed for Chapter 13 relief on November 10, 2015.
 3.   This case was confirmed on March 30, 2016, for a total of 60 months with plan payments of $1,125.00.
 4.   As of the filing of this motion, 48 months have expired since this case was filed.
 5.   The plan is in material default as it cannot complete at the proposed terms.
 6.   The balance on this case is approximately $25,257.08 and at the current rate, the plan will not complete for
      another 22 months.


WHEREFORE, the Trustee prays that the Court enter an order dismissing this case, and grant any such other
relief as it may deem proper.

Office of the Chapter 13 Trustee                                        /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                      MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
